United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-21022
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TRAVIS TILLIS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-817-ALL
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Travis Tillis appeals his conviction following a guilty plea

for being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2).    Tillis argues that 18 U.S.C.

§ 922(g)(1) is an unconstitutional exercise of Congress’s

Commerce Clause power because the regulated activity does not

substantially affect interstate commerce.       Alternatively, he

argues that his indictment was defective for failing to allege

that his specific offense substantially affected interstate

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-21022
                               -2-

commerce and that the factual basis for his plea was insufficient

because the evidence established only that the firearm had

traveled across state lines at some unspecified point in the

past.

     Tillis raises his arguments solely to preserve them for

possible Supreme Court review.   As he acknowledges, his arguments

are foreclosed by Fifth Circuit precedent.   See United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied, 534

U.S. 1150 (2002); United States v. Gresham, 118 F.3d 258, 264-65

(5th Cir. 1997); United States v. Fitzhugh, 984 F.2d 143, 145-46

(5th Cir. 1993).

     AFFIRMED.